Title: John Bondfield to the American Commissioners, 28 November 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, November 28, 1778: We are without interesting intelligence. Because of their heavy losses the merchants here must reduce their exports, to the detriment of the United States. Only three small cutters belonging to Virginia have sailed in the past three months. A 24-gun vessel of Beaumarchais & Co. sails to join their Fier Roderigue and Drake at Rochefort. Reinforced by two frigates, they will make a fine convoy for our ships at Nantes. Letters from Brittany confirm that La Motte Piquet has intercepted the Jamaica fleet. English ships keep together so that no valuable vessel is left alone. The farmers general doubt that supplies of tobacco from other places will make up for the short supplies from Virginia. They are pressuring to contract with the holders of the tobacco for future purchase before a rise in price takes place.>
